Citation Nr: 1412926	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  12-30 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include personality disorder.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.

3.  Entitlement to service connection for bilateral plantar fasciitis (foot disorder), to include as secondary to a right ankle fracture.




ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1984 to January 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in March 2012, June 2012, and September 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Board previously addressed these issues in a January 2014 Board decision.  After additional review of the claims file, the Board determines that a vacatur is necessary.  

Although the Veteran only made a claim for personality disorder, service records contain a diagnosis of adjustment disorder.  The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  Therefore, the issue on appeal has been recharacterized as stated above. 

The issue of service connection for bilateral plantar fasciitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On January 27, 2014, the Board issued a decision and remand, which returned the issue of entitlement to service connection for plantar fasciitis to the RO for issuance of a Statement of the Case (SOC).  

2.  The Veteran has not alleged or presented any evidence to suggest that he has a current psychiatric disorder.  The claimed condition of personality disorder is not a disease or injury within the meaning of applicable legislation.  

3.  Throughout the rating period on appeal, the Veteran has had no more than Level I hearing impairment in his right ear and Level VII impairment in his left ear, and there is no indication that any functional effects due to such disability resulted in an exceptional or unusual disability picture to warrant referral for extra-schedular consideration.


CONCLUSIONS OF LAW

1.  The criteria for vacating the January 27, 2014, Board decision have been met.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).

2.  The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.303, 4.9 (2013).

3.  The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.85-4.86, Diagnostic Code (DC) 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Vacatur

The January 27, 2014 remand by the Board found that a Rating Decision had not been issued on the claim of service connection for plantar fasciitis, instead finding only one decision (in the form of a Statement of the Case (SOC)), which required remand for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

In a September 2012 rating decision, the RO proposed to decrease from 20 percent to 10 percent the evaluation for the Veteran's service-connected degenerative joint disease of the right ankle.  Although not listed as an issue on the decision, service connection for bilateral plantar fasciitis was discussed on the last page of the rating decision.  In directions to the Veterans Service Representative (VSR), it was noted, 

Please tell Veteran:  "The VA examiner opined that your bilateral plantar fasciitis was less likely than not incurred or caused by the one time mention of foot trouble noted on you separation exam. . . .  The examiner also opined that your bilateral plantar fasciitis is less likely as not due to or aggravated by your service connected right ankle injury."

In the letter notifying the Veteran of the September 2012 rating decision, the Veteran was specifically advised that service connection was being denied for his bilateral plantar fasciitis.  The Veteran submitted a timely Notice of Disagreement in September 2012 and the RO issued an SOC in November 2012.  The Veteran then submitted an appeal to the Board in January 2013.  Thus, all procedural requirements for consideration by the Agency of Original Jurisdiction have been complied with and the Board has jurisdiction over the appeal.  The Board, however, will still remand the issue for additional development.

The decisions on the issues of service connection for an acquired psychiatric disorder and an initial compensable rating for hearing loss have also been vacated and will be re-issued for the sake of consistency and clarity.    

II.  Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record but necessary to substantiate the claim and how ratings and effective dates are assigned.  See Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).

The RO sent letters to the Veteran in January, April, and May 2012, prior to the initial adjudication of his claims for service connection, giving him proper notice in satisfaction of the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b); see also Dingess/Hartman, 19 Vet. App. at 473.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations for hearing in June 2012 and for his feet in May 2012.  There is no argument or indication that these examinations or opinions are inadequate.  VA is not required to give the Veteran an examination for an acquired psychiatric disorder because he has not alleged a current disorder or presented any evidence of diagnosis, signs or symptoms of a current psychiatric disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Board has carefully reviewed the record and determines there is no available, pertinent outstanding evidence.  

As VA satisfied its duties to notify and assist the Veteran, there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.

III.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

In making a determination, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Board finds that the Veteran is competent and credible to report events that occurred during service and repeat diagnoses he received from a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  His statements have been detailed, internally consistent, and consistent with other evidence of record. 

The evidence does not satisfy the criteria for service connection of an acquired psychiatric disorder.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

First, the evidence does not suggest that the Veteran has a current psychiatric disorder.  He does not allege that he currently suffers from a psychiatric disorder nor does he present any evidence of signs or symptoms of a psychiatric disorder.  The main part of the Veteran's assertion of entitlement to service connection is that he was discharge from the military due to a personality disorder; he explained the circumstances around discharge and provided an incident report.  See Notice of Disagreement (NOD) 9/12; see also Form 9 10/12; Incident Report TSgt. PRB.  Although he claims a personality disorder, the Veteran was actually diagnosed as having an adjustment disorder with strong narcissistic and paranoid features.  See Service Treatment Records (STR) 10/93.  All this evidence, however, deals with events over 20 years ago; no evidence of record shows any signs or symptoms of any psychiatric disorder currently.  Therefore, no current psychiatric disability has been shown.

Further, a personality disorder, as a matter of law, is not a disease or injury upon which service connection and compensation may be granted.  See 38 C.F.R. § 4.9. 

Service connection may not be granted where there is no present disability shown.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, analysis of the other elements of service connection is unnecessary and the claim is denied.

IV.  Hearing Loss Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

Disability ratings for hearing loss are assigned based on the results of controlled speech discrimination tests combined with the results of pure tone audiometry tests.  See 38 C.F.R. §§ 4.85-4.87.  An examination for VA rating purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test, specifically, the Maryland CNC test, and a pure tone audiometry test.  38 C.F.R. § 4.85(a).  Further, disability ratings for hearing impairment are assigned through a structured formula, i.e., a mechanical application of the rating schedule to numeric designations that are assigned after audiometric evaluations have been rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The Board first notes that the Veteran does not have an exceptional pattern of hearing impairment, as defined by 38 C.F.R. § 4.86.  Further, all available tests include valid pure tone and speech discrimination scores.  As such, Table VI applies.  See 38 C.F.R. §§ 4.85 and 4.86.

First, a Roman numeral designation of I through XI is assigned for the level of hearing impairment in each ear.  Table VI is used to determine a Roman numeral designation based on a combination of the speech discrimination percentage and the average pure tone threshold, or the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  After a Roman numeral designation has been assigned for each ear, Table VII is used to determine the compensation rate by combining such designations for hearing impairment in both ears.  38 C.F.R. § 4.85.

The Veteran's hearing loss disability does not warrant a compensable rating.  During the VA examination in May 2012, the four-frequency pure tone average for the Veteran's right ear was 46 decibels, while the average for the left ear was 74 decibels.  The speech recognition scores using the Maryland CNC test were 92 percent for the right ear and 60 percent for the left ear.  There are no other hearing tests associated with the Veteran's claims file.  

When applied to Table VI, the Veteran's right ear scores from May 2012 of 46 decibels and 92 percent result in a Level I designation of impairment.  His left ear scores from May 2012 of 74 decibels and 60 percent result in a Level VII designation of impairment.  The Veteran's left ear Level VII designation combined with his right ear Level I designation results in a zero percent disability rating under Table VII.  See 38 C.F.R. § 4.85.

The Board has considered the Veteran's lay statements regarding his hearing loss.  During the VA examination, he reported that he has difficulty hearing from a distance or when in background noise. 

The Veteran is competent to report these symptoms of his disability because they are observable by his own senses.  See Jandreau 492 F.3d at 1376-77.  The Board finds him credible as his statements are detailed, internally consistent, and consistent with other evidence of record.  Nevertheless, VA's rating of hearing impairment is based on specific measurements that must be gathered by a state-licensed audiologist using specific tests, as discussed above.  As such, the medical evidence and test results are more probative and outweigh the Veteran's subjective reports, as they directly address the rating criteria for the Veteran's hearing loss.  

Staged ratings are not appropriate, as the manifestations of the Veteran's hearing loss disability have remained relatively stable throughout the course of the appeal.  See Fenderson, 12 Vet. App. at 126-127.

The Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  This case, however, does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's hearing loss symptoms are fully contemplated by the schedular rating criteria.  Specifically, he has normal sensorineural hearing loss and does not have an unusual or exceptional disability picture.  Therefore, the rating schedule is adequate to evaluate his disability picture.  Moreover, there are no related factors such as frequent periods of hospitalization or marked interference with employment, as he plans to continue to work.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.

In summary, the preponderance of the evidence is against service connection for an acquired psychiatric disorder and an initial compensable rating for hearing loss.  See 38 C.F.R. §§ 3.303, 4.85.  Therefore, the benefit of the doubt doctrine is inapplicable and the claims must be denied.  See 38 C.F.R. §§ 3.102, 4.3.




ORDER

The Board's January 27, 2014 decision is vacated.

Service connection for an acquired psychiatric disorder, to include personality disorder, is denied.

An initial compensable rating for hearing loss is denied.


REMAND

An additional opinion regarding the Veteran's plantar fasciitis is needed to address the question of aggravation of this disability by his service-connected right ankle disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc); 38 C.F.R. §3.310.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the May 2012 VA examiner, or another appropriate examiner if that examiner is unavailable, to provide an opinion as to whether the Veteran's plantar fasciitis is at least as likely as not aggravated beyond the natural progression by his right ankle disability.  If the examiner determines that another examination is required, arrange for a new examination.  

If aggravation is found, please provide the baseline level of disability and the level of disability after aggravation.

The examiner must provide a rationale for each opinion given, taking into account the Veteran's statements of symptoms, onset, and treatment.  If the examiner rejects the Veteran's reports, the examiner must provide reasons for doing so.

If the requested opinion cannot be provided without resort to speculation, state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge. 

2. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


